DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected for the following reasons.
Claim 30 recites the limitation wherein “said heat exchanger preferably comprising…,” which renders the claim indefinite because it is unclear whether the limitation following the term “preferably” is a required feature of the claimed invention.
Claim 33 recites the limitation “loading catalyst having a particle size not greater than 2 mm inside said single isothermal catalytic bed,” which is inconsistent with the limitation defined in claim 26 upon which claim 33 ultimately depends. Claim 26 requires the process step of replacing the catalyst of only the last catalyst bed with catalyst having a particle size not greater than 2 mm. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-19 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (APA) (Specification, page 1, line 9 to page 2, line 14; page 9, line 3 to page 10, line 9; Fig. 1) in view of Zardi (US 4,372,920) and Pagani et al. (US 6,299,849).
Regarding claims 16-19, the APA discloses a multi-bed catalytic converter (1), comprising a plurality of catalytic beds (4, 5, 6) which are traversed in series by a process gas, sequentially from a first catalytic bed to a last catalytic bed of said plurality of catalytic beds; and at least one inter-bed heat exchanger (7, 8, 9) positioned between the first catalytic bed and a second catalytic bed of the plurality of catalytic beds, and 
Regarding claim 24, the APA discloses the multi-bed catalytic converter (1), wherein the at least one inter-bed heat exchanger includes a plurality of stacked plates, wherein gaps between adjacent plates of the plurality of stacked plates are alternately traversed by the process gas and a cooling medium (Specification, page 9, line 3 to page 10, line 9; Fig. 1).
Regarding claim 25, the APA discloses the multi-bed catalytic converter (1), wherein the plurality of catalytic beds have an annular-cylindrical geometry and comprise an outer gas-permeable collector and an inner gas-permeable collector, the collectors being cylindrical and coaxial, wherein the inner collector and the outer collector of each catalytic bed containing fine catalyst include a perforated solid wall (Specification, page 9, lines 18-25).
Regarding claims 26-29, the APA discloses a method for synthesis of ammonia in a multi-bed catalytic converter (1) having at least three catalytic beds which are traversed in series by a radial flow or an axial-radial flow of a process gas, sequentially from a first catalytic bed to a last catalytic bed of the plurality of catalytic beds; and at least a first inter-bed heat exchanger or a first quencher with a gas stream arranged between a first catalytic bed and a second catalytic bed to cool the effluent of the first bed before admission into the second bed, and a second inter-bed heat exchanger or a second quencher with a gas stream arranged between the second catalytic bed and a third catalytic bed to cool the effluent of said second bed before admission into the third bed, wherein the catalytic beds are made of catalyst with a particle size greater than 2 . 
Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over the APA in view of Zardi and Pagani et al. as applied to claim 26 above, and further in view of Carrara (US 2018/0186649).
Regarding claims 30-33, the APA and the references Zardi and Pagani et al. do not specifically disclose or suggest replacing the first and second adiabatic beds with a single isothermal bed containing a heat exchanger and replacing the first and second 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774